RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0627-19

IN THE MATTER OF
REGISTRANT R.S.
___________________

                Argued May 24, 2021 – Decided August 12, 2021

                Before Judges Messano, Hoffman and Smith.

                On appeal from the Superior Court of New Jersey, Law
                Division, Middlesex County, Docket No. ML-18-12-
                0009.

                David M. Liston, Assistant Prosecutor, argued the
                cause for appellant State of New Jersey (Yolanda
                Ciccone, Middlesex County Prosecutor, attorney;
                David M. Liston, of counsel and on the briefs).

                Jonathan Edward Ingram, Assistant Deputy Public
                Defender, argued the cause for respondent R.S. (Joseph
                E. Krakora, Public Defender, attorney; Jonathan
                Edward Ingram, on the brief).

PER CURIAM
      The State appeals from the August 27, 2019 Law Division order excluding

registrant R.S. 1 from the New Jersey Sex Offender Internet Registry (Internet

Registry). For the reasons that follow, we vacate August 27, 2019 order and

remand for further proceedings.

                                       I.

      We begin our consideration of this appeal by reviewing the relevant

provisions of the criminal code, including the Registration and Community

Notification Laws, N.J.S.A. 2C:7-1 to -11 (Megan's Law) as well as the statutes

concerning the Adult Diagnostic and Treatment Center (ADTC), N.J.S.A.

2C:47-1 to -10, and sex offender internet registration, N.J.S.A. 2C:7-12 to -19.

      N.J.S.A. 2C:47-3 allows courts to sentence certain sex offenders to serve

their terms of incarceration at the ADTC when the court finds, based on the

results of a psychological examination, "that the offender's conduct was

characterized by a pattern of repetitive, compulsive behavior and further reveals

that the offender is amenable to sex offender treatment and is willing to

participate in such treatment . . . ." N.J.S.A. 2C:47-3(a), (b). To sentence an

offender to the ADTC, the court's findings must be supported by a



1
  We use a pseudonym for the child victim and refer to defendant by his initials
to protect the victim's privacy. R. 1:38-3(c)(12).
                                                                          A-0627-19
                                       2
preponderance of the evidence. In re D.F.S., 446 N.J. Super 203, 219 (App. Div.

2016) (citing State v. Howard, 110 N.J. 113, 131 (1988)).

      Upon release from confinement, Megan's Law requires certain sex

offenders to register with local law enforcement agencies and notify the

community. In re T.T., 188 N.J. 321, 327 (2006); In re Registrant M.F., 169

N.J. 45, 52 (2001); N.J.S.A. 2C:7-2. The degree of notification required is

determined by the offender's risk of re-offense.          N.J.S.A. 2C:7-2(c).       A

registrant's risk of re-offense can fall into one of three levels: Tier I (low), Tier

II (moderate), or Tier III (high). State v. C.W., 449 N.J. Super. 231, 260, (App.

Div. 2017). When risk of re-offense is low, "law enforcement agencies likely

to encounter the [registrant]" must be notified. N.J.S.A. 2C:7-8(c)(1). When

risk of re-offense is moderate, "organizations in the community including

schools, religious and youth organizations" must be notified in addition to the

notice to law enforcement agencies. N.J.S.A. 2C:7-8(c)(2). When risk of re-

offense is high, public notice "designed to reach members of the public likely t o

encounter the [registrant]" is required, in addition to the other notice required.

N.J.S.A. 2C:7-8(c)(3).

      "[F]or the protection of the public," N.J.S.A. 2C:7-12 to -19 creates and

sets forth rules for a "sex offender central registry . . . available to the public


                                                                              A-0627-19
                                         3
through the Internet" containing "information about certain sex offenders . . . ."

N.J.S.A. 2C:7-12. Whether an offender's information is included on the Internet

Registry depends in part on his or her risk of re-offense. N.J.S.A. 2C:7-13(b).

      N.J.S.A. 2C:7-13(b) provides:

            The public may, without limitation, obtain access to the
            Internet [R]egistry to view an individual registration
            record, any part of, or the entire Internet [R]egistry
            concerning all offenders:

                      1) whose risk of re-offense is high; [or]

                      2) whose risk of re-offense is moderate or low
                         and whose conduct was found to be
                         characterized by a pattern of repetitive,
                         compulsive behavior pursuant to the
                         provisions of N.J.S.2C:47-3 . . . .

N.J.S.A. 2C:7-13(d) outlines limited exceptions that allow for the exclusion of

certain offenders from the Internet Registry, but N.J.S.A. 2C:7-13(e) explicitly

provides these exceptions do not apply "if the offender’s conduct was

characterized by a pattern of repetitive, compulsive behavior . . . ."         As a

corollary, N.J.S.A. 2C:7-13(f) states, "Unless the offender's conduct was

characterized by a pattern of repetitive, compulsive behavior, the indiv idual

registration records of offenders whose risk of re-offense is low . . . shall not be

available to the public on the Internet [R]egistry."



                                                                             A-0627-19
                                         4
      We previously interpreted the Internet Registry statute's directive "that the

information of a moderate or low risk sex offender appear on the [R]egistry 'if

the offender's conduct was characterized by a pattern of repetitive, compulsive

behavior[,]'" and held "the decision whether such an offender's individual

registration record 'shall be made available to the public on the Internet

[R]egistry' depends on the nature of his sexual offenses at the time he committed

them, and not on his mental condition at the time of the tier hearing." D.F.S.,

446 N.J. Super. at 207-08 (quoting N.J.S.A. 2C:7-13(e)). Thus, if the sentencing

court finds under N.J.S.A. 2C:47-3 that an offender's conduct was characterized

by a pattern of repetitive, compulsive behavior, N.J.S.A. 2C:7-13 requires

inclusion of the offender's information on the Internet [R]egistry.

      In October 2014, two convicted sex offenders, on behalf of themselves

and similarly situated individuals, sued New Jersey's Acting Attorney General

in federal court, challenging the constitutionality of N.J.S.A. 2C:7-13. See L.A.

ex rel. Z.Kh. v. Hoffman, 144 F. Supp. 3d 649 (D.N.J. 2015). The parties

reached a settlement, and on March 15, 2017, the United States District Court

for the District of New Jersey entered a stipulation and order requiring, in the

relevant part:

            In all prospective applications of paragraph (2) of
            subsection b, of N.J.S.A. 2C:7-13, in order to allow the

                                                                            A-0627-19
                                        5
           public to view on the Internet [R]egistry an individual
           registration record or any part thereof concerning an
           offender whose conduct was found to be characterized
           by a pattern of repetitive, compulsive behavior pursuant
           to the provisions of N.J.S.A. 2C:47-3 and whose risk of
           re-offense is moderate or low[,] . . . the State shall have
           the burden of establishing that the offender's conduct
           was characterized by a pattern of repetitive, compulsive
           behavior pursuant to the provisions of N.J.S.A. 2C:47-
           3 by clear and convincing evidence.

           [ ] The Internet [R]egistry record of any offender whose
           conduct was found on or after July 1, 2014 to be
           characterized by a pattern of repetitive, compulsive
           behavior pursuant to the provisions of N.J.S.A. 2C:47-
           3 under a "preponderance of the evidence'' burden of
           proof whose risk of re-offense is moderate or low . . .
           shall not be subject to public viewing on the Internet
           [R]egistry established pursuant to N.J.S.A. 2C:7-12 et
           seq. unless and until the State, in a sentencing
           proceeding conducted pursuant to N.J.S.A. 2C:47-3, a
           Megan's Law tier classification hearing or such other
           judicial proceeding as may be determined by the
           Administrative Office of the Courts, establishes by
           clear and convincing evidence that the offender's
           conduct was characterized by a pattern of repetitive,
           compulsive behavior.

In short, while an offender's repetitive and compulsive conduct need only be

proven by a preponderance of the evidence for sentencing to the ADTC, the

State must now prove a low-risk or moderate-risk "offender's conduct was

characterized by a pattern of repetitive, compulsive behavior" by clear and




                                                                         A-0627-19
                                       6
convincing evidence in order to include such an offender on the Internet

Registry.

                                         II.

      On June 12, 2013, sixteen-year-old Jane Doe (Jane) reported to the

Franklin Township Police that R.S. had sexually assaulted her on multiple

occasions occurring years earlier when she was between seven and nine years

old. During her interview with police, Jane disclosed R.S. "digitally penetrated

her vagina and performed oral sex on her during the years of 2004 through 2006"

and "reported the sexual assaults occurred on approximately ten to fifteen

occasions at defendant's residence . . . ."

      When questioned by police, R.S. admitted to sexually assaulting Jane on

at least two occasions. Police then arrested R.S., and on July 17, 2013, a

Somerset County grand jury indicted R.S. on two charges:            first-degree

aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1) (count one); and second-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a) (count two). R.S.

pled guilty to count two of the indictment on March 7, 2014.

      On two dates in June 2014, Christopher Staples, Ph.D., a licensed

psychologist and forensic mental health clinician, conducted a psychological




                                                                         A-0627-19
                                         7
evaluation of R.S. to determine R.S.'s eligibility for ADTC sentencing, pursuant

to N.J.S.A. 2C:47-1 to -3. According to Dr. Staples' report,

                   [R.S.] stated his wife was home during the
            assaults but was not aware of his behavior because she
            was in the bedroom when they occurred. When asked
            if he ever told his wife about his behavior, he said he
            did not, because she would be angry with him. He
            acknowledged he kept the abuse a secret because he
            knew "it was bad[.]"[] After the assaults he said he felt
            "miserable and ashamed[,]"[] but admitted that was not
            enough to prevent him from committing the assaults on
            subsequent occasions. He said he felt like there was
            someone else controlling his mind, pushing him to
            engage in the sexually motivated behavior.

      The report also discussed R.S.'s cognitive abilities. It revealed R.S. was

in a car accident as a child, with resulting brain damage that "affected his

cognitive ability and his speech" and caused him "difficulty learning throughout

his life . . . ." Dr. Staples performed various psychological tests on R.S. that

showed R.S. was in the "low" category of cognitive ability and indicated "poor"

intellectual functioning. Dr. Staples further observed:

            His speech was slurred, and at times difficult to
            understand.    Thought processes, as measured by
            speech, seemed to be somewhat disorganized, however
            he was able to provide relevant responses to questions.
            He often perseverated on a question or topic, repeating
            it out loud to himself a few times. His memory
            appeared to be impaired as he had difficulty providing
            details about his background and other aspects of his
            life. The inconsistencies in the information [R.S.]

                                                                         A-0627-19
                                       8
              provided, and the difficulty he had with reporting facts
              regarding his background, suggest he may not be an
              altogether reliable informant.

However, the report indicated R.S. did not experience delusions or

hallucinations and did not have a psychotic thought disorder or a neurological

impairment.

      R.S. denied an interest in child pornography and "denied feelings of sexual

attraction to children, other than attraction to the victim of the present offense."

The report further provided that he scored a zero on a test assessing the risk of

re-offense.

      Dr. Staples' report concluded:

              [R.S.]'s repetitive criminal sexual behavior was
              performed compulsively. He said he knew what he was
              doing was wrong, and although he felt ''miserable and
              ashamed" about his actions, he was not able to stop
              himself from engaging in the behavior on subsequent
              occasions. Furthermore, he said he kept this behavior
              a secret from his wife for fear she would be angry with
              him, yet engaged in the sexual misconduct when his
              wife was in another room of the residence. This
              suggests that he was not able to control the compulsion
              to engage in the behavior.

                    Given the repetitive, compulsive elements of his
              behavior, [R.S.] is eligible for sentencing under the
              purview of the New Jersey Sex Offender Act. Despite
              his cognitive limitations, I believe he is amenable to
              treatment, and he said he would be willing to participate
              in the program of sex offender therapy at the Adult

                                                                             A-0627-19
                                         9
            Diagnostic and Treatment Center (ADTC). Placement
            in a group with other individuals who have cognitive
            limitations should provide a treatment setting that he
            can benefit from.

      On August 6, 2014, the sentencing court found R.S.'s "conduct was

characterized by a pattern of repetitive and compulsive behavior[,]" R.S. was

"amenable to sex offender treatment[,]" and R.S. was "willing to participate in

sex offender treatment." Thus, the court found the requirements under N.J.S.A.

2C:47-3 for ADTC sentencing were met and sentenced R.S. to a five-year term

at the ADTC.

      R.S. was released in August 2017, and when registering as a sex offender,

R.S. reported that he planned to reside in Middlesex County. The Middlesex

County prosecutor's office proposed that R.S. be classified as a Tier II (moderate

risk) sex offender and accordingly included on the sex offender Internet

Registry, pursuant to N.J.S.A 2C:7-13(b)(2).

      In June 2018, R.S. filed a formal opposition to the State's proposed tier

classification and inclusion of R.S.'s information on the Internet Registry. In

response, the State agreed to lower R.S.'s proposed classification from Tier II to

Tier I (low risk). However, the State maintained its position that because the

sentencing court found R.S.'s conduct was "characterized by a pattern of

repetitive, compulsive behavior" at sentencing in August 2014, N.J.S.A. 2C:7-

                                                                           A-0627-19
                                       10
13 required the inclusion of R.S.'s information on the Internet Registry. R.S.

opposed adding his information to the Internet Registry on two bases: 1) the

State failed to meet its burden of establishing his crimes were "characterized by

a pattern of repetitive and compulsive behavior[,]" and 2) "it is unconstitutional

to subject an individual to mandatory inclusion on the Internet [r]egistry when

that person is found clearly and convincingly to pose a low risk of sex offense

recidivism."

      The trial court heard argument on these issues on November 8, 2018,

March 22, 2019, and July 23, 2019. In addition, the parties presented expert

witness testimony and other evidence during the March 22 hearing.

      After the trial court recognized him as an expert in clinical psychology,

Dr. Staples testified on behalf of the State regarding his 2014 evaluation of R.S.

Dr. Staples defined "compulsivity as an irresistible urge to perform some type

of behavior" and stated

               compulsive sexual behavior . . . . means that the
               individual has intense sexual fantasy, urge, or behavior
               that they feel that they are not able to control.

                     Usually, the behavior results in some type of
               release of tension or of some type of gratification. But
               oftentimes, it's also accompanied by a sense of guilt and
               shame. The individual engages in the behavior
               knowing that it's wrong and that it has certain
               consequences. Those consequences could be the loss

                                                                           A-0627-19
                                         11
            of important relationships, legal consequences, as well
            as financial and a range of other consequences that may
            come . . . but they generally feel unable to stop
            themselves . . . .

      Explaining his previous finding that R.S.'s "behavior at the time was

compulsive[,]" Dr. Staples testified:

                   [A] few things . . . stuck out to me that gave me
            the impression that he was certainly compulsive and not
            able to stop his behavior. One was that when he was
            offending against the victim . . . it was in the living
            room of his residence. And the victim had reported that
            her sister was also in the room at . . . several occasions
            where . . . the victim was abused.

                   And you know, one consideration in that is that
            certainly that's a situation that could easily be
            discovered, it could easily be reported, being that
            there's somebody else seeing the behavior occurring.

                    Second of all, [R.S.] had indicated that – at the
            time of the interview that his wife was also in the
            residence. She might have been in the bedroom or
            another room. But he indicated to me at the time of the
            evaluation that he knew his conduct was wrong, he
            knew it was – it was bad, and that if his wife were to
            find out, that she would be angry, she would be upset.
            So, that seemed important to him, and yet he . . . was
            compelled to perform this behavior despite the fact that
            . . . his wife was in the residence.

                  Furthermore, [R.S.] had admitted to me at the
            time of the interview that after he had offended, he
            would always feel guilty, ashamed, he would feel
            miserable. But that . . . in and of itself wasn't really
            enough to stop his behavior.

                                                                         A-0627-19
                                        12
       And then at some point during the course of . . .
the offending, one of the assaults became . . . known to
the victim's mother. And from everything that I had
reviewed and had talked to [R.S.] about, that the . . .
mother had – I guess had talked with [R.S.'s] family.
The concern was expressed, but there was a . . .
determination not to take it to the authorities, due to the
fact that I think at the time there was some concern that
it would cause significant hardship.

       So even though that the victim's mother became
aware and obviously the real risk of it, you know,
potentially being reported to authorities, even after that
situation, that was not enough to stop his behavior.
There were more incidents of sexual abuse after that.

      ....

[R.S.] had also said to me at one point during the
interview that . . . even though he knew it was wrong,
even though he felt miserable and ashamed about it, he
kind of felt as if there was somebody in his head
controlling him and telling him or forcing him to kind
of engage in this behavior.

      And that really struck me as being, you know,
kind of indicative of what we look at in terms of
compulsive . . . sexual behavior; that is, it is something
that the individual feels driven to do, despite the
consequences, despite the . . . potential harm that can
come, that that drive is that strong.

     So taking all of those factors into consideration,
my determination was that that was certainly
compulsively driven.



                                                              A-0627-19
                           13
Dr. Staples stated the conclusions in his 2014 report were made with a

reasonable degree of clinical certainty and that he was "very confident that

[R.S.'s] behavior was compulsively driven."

     On cross-examination, counsel for R.S. suggested his client's conduct was

controlled and opportunistic, rather than compulsive, as Jane was in R.S.'s

presence for several hundred days, yet R.S. only assaulted her about fifteen

times. Dr. Staples responded:

                 Well, we're not even taking into account days
           where he might have been working, days where there
           may have been other events happening. So, I don't
           think that it would be such a clear-cut determination to
           say that just because it happened [ten] to [fifteen] times
           over a two-year period suggests that he had some level
           of control or that the behavior was not compulsive.
           There may have been a number of other factors that may
           have interfered with that.

                 ....

                 I think that . . . draws on a number of factors that
           may or may not be true in terms of saying that it's about
           him controlling his behavior or not. There's a number
           of individuals that commit sexual offenses that are
           compulsively driven that don't necessarily commit their
           offenses every single day.

                 And for the reasons why they don't commit an
           offense on a given day, there's . . . kind of a long list of
           possibilities that, you know, are more than just whether
           he could control himself at the time.


                                                                          A-0627-19
                                      14
      The court asked Dr. Staples if treating an offender at the ADTC

"minimize[d] or reduce[d] the chance that any conduct in the future by the

defendant would be or could be characterized as repetitive, compulsive[.]" Dr.

Staples replied,

            "from a treatment point of view, . . . this will be a
            lifelong challenge for them, that compulsivity . . . and
            the . . . drive to commit . . . that offense or engage in
            that type of behavior may always be there.

                   Now, that's not something that's static. That . . .
            can fluctuate and change as time, you know, goes on.
            Whether treatment diminishes that or not, I don't think
            we have direct empirical evidence to say one way or the
            other.

Dr. Staples agreed with the court's assessment that the ADTC does not cure

offenders, but they "leave the program as just simply being people who are in

possession of tools that they could use, avail themselves to . . . . further resist

their [compulsions]."

      R.S. called two experts: Dr. James Reynolds, Ph.D., a psychologist who

had recently performed a psychological assessment of R.S., and Dr. Kristen

Zgoba, Ph.D., a professor and former Research Director of the New Jersey

Department of Corrections.

      The court recognized Dr. Reynolds "as an expert in the field of risk

evaluation and treatment of sex offenders."         Dr. Reynolds testified that

                                                                            A-0627-19
                                       15
"compulsivity . . . is considered a dynamic risk factor. And by that we mean

that it's a factor that can be changed over time and with some effort." He stated

that an offender could "be classified as repetitive and compulsive at one point

in their life but not another[.]" Dr. Reynolds further testified that a person

designated as repetitive and compulsive does not relate to an increased risk of

re-offending. About R.S., Dr. Reynolds stated, "at this time . . . he is not

evidencing a compulsive sexual behavior pattern[,]" and "he presents a low risk

for sexually re-offending." This opinion was based on "[t]he absence of any re-

offending or continued offending after he desisted."

      Dr. Zgoba was qualified as an expert in criminology and empirical

research. She testified that she "believe[d] that sex offender risk changes over

time" and "[t]his opinion is backed by the abundance of research on the topic of

risk." Dr. Zgoba clarified that "[t]he fact that [offenders a]re repetitive and

compulsive does not change that opinion." Dr. Zgoba then discussed two studies

she conducted that revealed sex offenders sentenced to the ADTC were less

likely to reoffend than those sentenced to prison. Her 2003 study showed that

offenders "classified as repetitive and compulsive" and thus sentenced to the

ADTC "had recidivism re-arrest rates of 8.6 over the [ten]-year period" while

"[g]eneral population sex offenders had . . . re-offense rates, same count, same


                                                                          A-0627-19
                                      16
measure, of 12.7 percent." Her 2008 study focused only on ADTC offenders,

which similarly found their "re-offense rates for sexual offending were . . . about

[nine] percent."

      On August 27, 2019, the trial court ordered R.S. "is rated as a Tier 1

offender and will not be included on the Internet Registry." (emphasis added).

In its accompanying written opinion, the court explained R.S. would not be

included in the Internet Registry because the State failed to carry its burden of

showing, by clear and convincing evidence, that R.S.'s offending conduct was

repetitive and compulsive. While the court recognized R.S.'s offending conduct

was repetitive, having indisputably occurred more than once, the court

determined the State fell short of clearly and convincingly proving R.S.'s

behavior was compulsive.

      The trial court acknowledged that Dr. Staples found R.S.'s behavior

compulsive based on Dr. Staples' definition of "compulsivity as the 'irresistible

urge to perform some kind of behavior."' However, the court found the evidence

in the record was insufficient to establish that R.S.'s behavior met Dr. Staples'

definition of compulsivity. The court stated the record did not clearly and

convincingly show that R.S. "experienced 'irresistible' urges" or that R.S. was




                                                                            A-0627-19
                                       17
not "able to resist committing the offenses." Instead, the court found R.S.'s

"actions demonstrate calculated conduct rather than compulsion."

      Specifically, the trial court stated that R.S. "was able to control his

impulses" because "[h]e apparently deliberately waited until he knew his wife

would not see him" to assault Jane. Further, the court found the R.S. "did not

feel a compulsion to offend every time the victim was in his presence" because

he only committed the offenses three to fifteen times despite Jane being in his

presence almost daily for at least two years, as R.S.'s wife babysat her every

day. Thus, R.S. "apparently chose when to offend, making his behavior more

deliberative and planned in nature." R.S. "also stopped offending before he was

apprehended[,]" which would "be almost impossible" if R.S.'s conduct was

compulsive.    Finally, the court noted that Dr. Staples' conclusion was not

dispositive because Dr. Staples found R.S.'s admissions unreliable yet still relied

on R.S.'s statements indicating he felt like someone else was controlling him.

      After determining R.S.'s information would be excluded from the Internet

Registry, the trial court addressed R.S.'s constitutional challenge to N.J.S.A.

2C:7-13. The court acknowledged that it had developed an evidentiary record

to allow for the issue to be considered "in the event of appeal." The court further

stated that N.J.S.A. 2C:7-13 "may violate a low-risk offender's substantive due


                                                                            A-0627-19
                                       18
process rights and his right to privacy" because the statute was purposed "to

protect the community from a specific subset of low-risk offenders . . . whose

repetitive and compulsive tendencies make them a greater risk to the public[,]"

but "its current construction does not accomplish this narrow goal. It only

protects against those who were, at one time, repetitive and compulsive. It does

not account for a registrant's current risk." However, because the court had

excluded defendant from the Internet Registry, the court stated it would "not

offer an opinion on the constitutionality" of N.J.S.A. 2C:7-13 as "the issue [was]

not ripe . . . ." Rather, "[a] court with more authority than this one w[ould]

determine    whether      [N.J.S.A.   2C:7-13]   violate[s]   low-risk   offenders'

constitutional rights."

      The State now appeals the trial court's August 27, 2019 order that

mandated R.S. not be included on the Internet Registry and presents the

following point of argument for our consideration:

             POINT I

             THE TRIAL COURT ERRED BY DISREGARDING
             AN UNCONTROVERTED EXPERT OPINION AND
             FINDING THAT R.S.'S SEXUAL OFFENSES WERE
             NOT CHARACTERIZED BY A PATTERN OF
             REPETITIVE, COMPULSIVE BEHAVIOR; THE
             RESULTING ORDER EXCLUDING R.S. FROM THE
             SEX OFFENDER INTERNET REGISTRY MUST BE
             REVERSED.

                                                                            A-0627-19
                                        19
                                       III.

      "[T]he ultimate determination of a registrant's risk of reoffense and the

scope of notification is reserved to the sound discretion of the trial court." In

re Registrant G.B., 147 N.J. 62, 79 (1996). In turn, when reviewing a trial

court's finding that the State failed to meet its burden of proof to show a low-

risk offender's conduct was "characterized by a pattern of repetitive,

compulsive behavior," we apply a well-established standard of review. "We

give deference to the findings of the trial judge where . . . his findings [are]

supported by the record. State v. N.G., 381 N.J. 352, 365 (2005) (citing State

v. Locurto, 157 N.J. 463, 471 (1999)). Such deference is appropriate because

the trial court has had the "opportunity to hear and see the witnesses and to have

the 'feel' of the case, which a reviewing court cannot enjoy." State v. Johnson,

42 N.J. 146, 161 (1964).

      On the other hand, our review of a trial court's legal conclusions and

statutory interpretation is plenary. State v. Handy, 206 N.J. 39,45 (2011); State

v. Nance, 228 N.J. 378, 393 (2017). Likewise, "when the trial court renders a

decision based upon a misconception of the law, that decision is not entitled to

any particular deference and consequently will be reviewed de novo." State v.

C.W., 449 N.J. Super. at 255. Ultimately, "an appellate court 'may find an

                                                                            A-0627-19
                                       20
abuse of discretion when a decision "rest[s] on an impermissible basis" or was

"based upon a consideration of irrelevant or inappropriate factors."'" Ibid.

(quoting State v. Steele, 430 N.J. Super. 24. 34-35 (App. Div. 2013)).

      On appeal, the State argues the trial court's finding that R.S.'s conduct

was not compulsive was "based on a misconception of the law . . . ." We agree,

and remand the case to the trial court to determine whether the State met its

burden of proving R.S.'s conduct was "characterized by a pattern of repetitive,

compulsive behavior" under the correct legal standard, which we delineate

below.

      The criminal code "neither defines the terms 'repetitive' or 'compulsive,'

nor does it explain the meaning of 'a pattern of repetitive, compulsive behavior.'"

N.G., 381 N.J. Super. at 359. However, in N.G., against a void for vagueness

challenge to N.J.S.A. 2C:47-3, the ADTC sentencing statute, we employed the

well-established principles of statutory interpretation to define the terms

repetitive and compulsive. Id. at 361. We determined, "[t]he term 'compulsive,'

is defined as 'caused by obsession or compulsion,' with 'compulsion' meaning

'an irresistible impulse to act irrationally.'" Ibid. (quoting Webster's II New

Riverside Dictionary 292 (1994)). Also acceptable was the Law Division's

definition in another case, defining compulsive "as 'having to do with, caused


                                                                            A-0627-19
                                       21
by, or suggestive of psychological compulsion or obsession.'" Ibid. (quoting

State v. Hass, 237 N.J. Super. 79 (Law Div. 1988)).

      Discussed earlier, we recently interpreted the Internet Registry statute's

directive "that the information of a moderate or low risk sex offender appear on

the [R]egistry 'if the offender's conduct was characterized by a pattern of

repetitive, compulsive behavior."' D.F.S., 446 N.J. Super. at 207-08 (emphasis

omitted) (quoting N.J.S.A. 2C:7-13(e)). Noting N.J.S.A. 2C:7-13(b)'s reference

to N.J.S.A. 2C:47-3, the ADTC sentencing statute, and the "[n]early identical

language" used, we found "the terms 'repetitive' and 'compulsive' are to be based

on findings made under N.J.S.A. 2C:47-3." D.F.S., 446 N.J. Super. at 215, 214.

We emphasized the familiar principle that "a word or phrase should have the

same meaning throughout [a] statute in the absence of a clear indication to the

contrary." Id. at 215-16 (quoting Perez v. Pantasote, Inc., 95 N.J. 105, 116

(1984)). Therefore, we define the term "compulsive" as used N.J.S.A. 2C:7-13

the same as we did in N.G., 381 N.J. Super. at 361.

      Crucially, we also stated in D.F.S. that "[t]he conduct referred to in the

above quoted language is the conduct exhibited in committing the offense." Id.

at 215. Therefore, based on our decisions in D.F.S. and N.G., the proper

question for the trial court to consider was whether the conduct R.S. exhibited


                                                                          A-0627-19
                                      22
in committing the sexual assaults, i.e., his criminal conduct, was characterized

by a pattern of behavior caused by obsession or an irresistible impulse to act

irrationally.

      The trial court did not consider the proofs under this standard. Rather than

focusing only on whether the assaults R.S. inflicted on the victim were

compulsive, the court examined whether the entirety of R.S.'s behavior was

compulsive from the time the assaults began until his arrest years later.

      The court relied on the fact that R.S. waited until his wife left the room

before assaulting the victim, "did not feel a compulsion to offend every time the

victim was in his presence[,]" and "stopped offending before he was

apprehended." However, moments where R.S. did not commit any offense are

irrelevant to determining whether R.S.'s assaults were caused by compulsions.

The statute does not require offenders feel compelled to offend at all times nor

does it mandate offenders have no ability to resist their temptations. Inclusion

on the Internet Registry depends solely on whether the offender's sex crimes

were caused by compulsions, not whether he or she was able to resist or control

those impulses in other instances.

      We therefore remand the case to the trial court to evaluate only whether

R.S.'s "conduct exhibited in committing the offense[s]" was compulsive,


                                                                            A-0627-19
                                      23
warranting the inclusion of his information on the Internet Registry.              In

remanding, we infer no view as to the what the outcome of the remand should

be, mindful of the State's elevated burden of proof, the evidence showing R.S.'s

low cognitive abilities made his admissions unreliable, and the fact that the trial

court has the "opportunity to hear and see the witnesses and to have the 'feel' of

the case, which a reviewing court cannot enjoy." Johnson, 42 N.J. at 161.

                                        IV.

      While arguing that we should affirm his exclusion from the Internet

Registry, R.S. requests we consider his constitutional challenge to N.J.S.A.

2C:7-13.2 As noted, the trial court heard argument and expert testimony on

R.S.'s constitutional claims, yet declined to rule on the issue because its decision

to exclude R.S. from the Internet Registry rendered R.S.'s constitutional claims

unripe. R.S., however, argues his constitutional challenge meets the "capable

of repetition yet evading review" exception to the mootness doctrine. 3


2
   R.S. raises procedural and substantive due process, equal protection, and
fundamental fairness claims.
3
   The trial court's decision resulted in R.S. lacking standing to challenge the
constitutionality of N.J.S.A. 2C:7-13 because R.S. was not included on the
Internet Registry and therefore suffered no harm. It did not render the issue of
the statute's constitutionality moot because the statute remains in effect and
other offenders are subject to the Registry. The "capable of repetition"


                                                                             A-0627-19
                                        24
      Because we remand this case for the trial court to reconsider whether R.S.

will be included on the Internet Registry under the proper legal standard, we

decline to address R.S.'s constitutional claims at this stage. Whether R.S. has

standing to challenge the constitutionality of N.J.S.A. 2C:7-13 will depend on

the trial court's Registry decision on remand.

      Moreover, even if we found the trial court did not err in its Registry

decision, a remand would still be necessary to facilitate proper appellate review

of R.S.'s constitutional claims.    Rule 1:7-4 requires a judge in a non-jury

proceeding to make findings of fact and state conclusions of law. In the absence

of findings or conclusions, we are "unable to perform [our] appellate review

function." T.M. v. J.C., 348 N.J. Super. 101, 106-07 (App. Div. 2002). See also

Twp. of Reading v. Solberg Aviation Co., 409 N.J. Super. 282, 303 (App. Div.

2009) (describing how a lack of findings not only hampers the resolution of the

case, but also affects the appellate courts' ability to properly review the trial


exception applies to moot issues, not when a party lacks standing to assert a
claim. "Ordinarily, a litigant may not claim standing to assert the rights of a
third party. However, standing to assert the rights of third parties is appropriate
if the litigant can show sufficient personal stake and adverseness so that the
[c]ourt is not asked to render an advisory opinion." Jersey Shore Med. Ctr.-
Fitkin Hosp. v. Est. of Baum, 84 N.J. 137, 144 (1980) (internal citations
omitted). If R.S. remains excluded from the Internet Registry, we discern no
personal stake or adverseness to confer him standing to challenge the
constitutionality of N.J.S.A. 2C:7-13.
                                                                            A-0627-19
                                       25
court decision); Rutgers Univ. Student Assembly (RUSA) v. Middlesex Cnty.

Bd. of Elections, 438 N.J. Super. 93, 107 (App. Div. 2014) (reversing a decision

rejecting a plaintiff's constitutional challenge "[b]ecause the trial judge failed to

provide the findings of fact and conclusions of law required by Rule 1:7-4(a)").

      The trial court did not decide whether N.J.S.A. 2C:7-13 was

constitutional. We therefore decline to make findings on the evidence presented

by R.S. concerning the statute's constitutionality or make any conclusion as to

whether this evidence shows N.J.S.A. 2C:7-13 is unconstitutional. See Duddy

v. Gov't Emps. Ins. Co., 421 N.J. Super. 214, 221 (App. Div. 2011) (declining

to decide "in the first instance" a question not addressed by the trial court) . The

trial court shall address and decide R.S.'s constitutional arguments on remand if

necessary.

      Reversed and remanded. We do not retain jurisdiction.




                                                                              A-0627-19
                                        26